


EXHIBIT 10.38
[avidlogo22312a02.jpg]
AVID TECHNOLOGY, INC.


EXECUTIVE EMPLOYMENT AGREEMENT


This Executive Employment Agreement (this "Agreement") is entered into as of
February 4, 2011, by and between Avid Technology, Inc., a Delaware corporation
with its principal executive offices at 75 Network Drive, Burlington,
Massachusetts 01803 (the "Company"), and James Vedda ("Executive").




Agreement


In consideration of the mutual promises and covenants herein contained, and for
other good and valuable consideration, Executive and the Company, intending to
be legally bound, agree as follows:


Article 1. Services


1.1.    Service. Commencing on February 4, 2011 (the "Effective Date") and
throughout the Term (as defined below), Executive shall serve as Senior Vice
President Worldwide Sales upon the terms and conditions set forth below.


1.2.    Duties. During the Term, Executive agrees to perform such executive
duties consistent with his position as may be assigned to him from time to time
by the Board of Directors of the Company (the "Board" or "Board of Directors"),
the Chief Executive Officer or the Chief Operating Officer and to devote his
full working time and attention to such duties.


1.3.    No Conflicting Commitments. During the Term, Executive will not
undertake any commitments, engage or have an interest in any outside business
activities or enter into any consulting agreements which, in the good faith
determination of the Chief Executive Officer, conflict with the Company's
interests or which might reasonably be expected to impair the performance of
Executive's duties as a full-time employee of the Company. Notwithstanding the
foregoing, Executive may pursue personal interests (including, without
limitation, industry, civic and charitable activities) and attend to his
personal investments, so long as such activities do not interfere with the
performance of his duties hereunder.


Article 2. Term


2.1.    Term. The term of this Agreement (the "Term") shall commence on the
Effective Date and shall expire on February 4, 2014 unless the Term is:


2.1.1    extended pursuant to the provisions of this Section 2.1; or
2.1.2    terminated when Executive's employment terminates pursuant to Section
4.1 hereof;


provided, however, that notwithstanding the foregoing, the Term shall continue
to automatically be extended for

1

--------------------------------------------------------------------------------




periods of one (1) year so long as neither party provides written notice to the
other of its intent to terminate by a date which is at least one hundred and
eighty (180) days prior to the then-current expiration date of the Agreement,
and, provided further, that (i) in the event that a Change-in-Control of the
Company (as defined in Section 4.2.2) should occur during the twelve (12) months
prior to the end of the then-current Term and Executive is still an employee of
the Company at that time, then the Term shall be deemed to expire on the date
that is twelve (12) months after the date of such Change-in-Control of the
Company, (ii) in the event a Potential Change-in-Control Period (as defined in
Section 4.2.6) exists within the twelve (12) months prior to the end of the
then-current Term and Executive is still an employee of the Company as of that
date, the Term shall be deemed to expire on the date that is twelve (12) months
after the commencement of such Potential Change-in-Control Period and (iii) the
expiration of the Term shall not adversely affect Executive's rights under this
Agreement which have accrued prior to such expiration. For the avoidance of
doubt, if a Potential Change-in­ Control Period shall commence in the twelve
(12) months prior to the end of the then-current Term and a Change-in-Control of
the Company shall also occur during such twelve (12) month period, and if
Executive is still an employee of the Company on the date of the Change-in­
Control of the Company, the Term shall be deemed to expire twelve (12) months
after the date of such Change-in-Control. Unless the services of Executive have
terminated prior to or upon the end of the Term in accordance with the
provisions of this Agreement, from and after the end of the Term, Executive
shall be an employee-at-will.


Article 3. Payments


3.1.    Base Compensation. During the Term, the Company shall pay Executive an
annual base salary (the "Base Salary") of Three Hundred Twenty-Five Thousand
Dollars ($325,000), payable in regular installments in accordance with the
Company's usual payment practices. The Base Salary shall be reviewed by the
Chief Executive Officer (or if required by applicable laws, rules or
regulations, the Compensation Committee of the Board (the "Compensation
Committee"), during the Term.


3.2.    Incentive Payments. During the Term, Executive shall be eligible to
participate in an annual performance bonus plan approved by the Compensation
Committee for the Company's executive officers (as defined under the Securities
Exchange Act of 1934, as amended ("Executive Officers")) and certain other
members of management pursuant to which he shall be eligible to receive an
annual bonus ("Annual Incentive Bonus") with a target payout equal to One
Hundred percent (100%) of his then Base Salary (the "Target Bonus") for full
attainment of his performance objectives (which may include Company-wide
objectives).


The amount of Executive's Annual Incentive Bonus, if any, shall be based on the
degree to which Executive's performance objectives for a fiscal year have been
met. If not previously determined, within forty-five (45) days after the
Effective Date, Executive and the Chief Operating Officer shall mutually
establish Executive's performance objectives for fiscal year 2011 (and subject
to the approval of the Compensation Committee if so required by applicable laws,
rules or regulations). Thereafter, during the Term, Executive's performance
objectives for each fiscal year shall be established during Executive's annual
performance review with the Chief Operating Officer (and, if required by
applicable laws, rules or regulations, subject to the approval of the
Compensation Committee); provided, that in no event shall the percentage set
forth in the first paragraph of this Section 3.2 to be used in calculating
Executive's Annual Incentive Bonus be reduced. The Chief Operating Officer (or,
if required by applicable laws, rules or regulations, the Compensation
Committee) shall determine, for each fiscal year, the extent to which
Executive's performance objectives for such fiscal year have been attained and
the amount of the Annual Incentive Bonus, if any, for such fiscal year.


Should Executive voluntarily terminate his employment after December 31 of any
calendar year during the Term but prior to the date any bonus payments for such
year are made by the Company, Executive shall remain eligible to receive his
bonus payment (to the extent earned) when paid by the Company to all other
Executive Officers. Notwithstanding the foregoing, for the Company's 2011 fiscal
year, achievement of the Annual Incentive Bonus shall be on a pro-rata basis for
the period following the Effective Date only.

2

--------------------------------------------------------------------------------






3.3.    Equity Compensation. On the Effective Date, Executive will be awarded:


3.3.1.    an option to purchase Seventy-Five Thousand (75,000) shares of the
Company's common stock (the "Stock Option"), with an exercise price equal to the
closing price of the common stock on the Effective Date, sixty-three percent
(63%) of which shall be subject to performance-based vesting and thirty-seven
percent (37%) of which shall be subject to time­ based vesting; and


3.3.2.    Seventeen Thousand Five Hundred (17,500) restricted stock units, with
each unit representing the right to receive one share of the Company's common
stock, fifty percent (50%) of which shall be subject to performance-based
vesting and fifty percent (50%) of which shall be subject to time-based vesting.


These grants will be subject to the terms and conditions of the Company's
Amended and Restated 2005 Stock Incentive Plan and the grant agreements
associated with such Plan. During the Term, Executive shall be entitled to
further participation in the Company's stock incentive plans to the extent and
in the manner determined by the Board, or a committee of the Board, in its
absolute discretion.


3.4.    Benefits; Expenses. During the Term, the Company shall provide Executive
and his dependents with medical insurance and such other cash and noncash
benefits, on the same terms and conditions, as amended from time to time, as are
generally made available by the Company to its Executive Officers. Executive
shall be entitled to four (4) weeks of paid vacation per year, accruing ratably
on a monthly basis. The Company shall pay, or reimburse Executive for, all
business expenses incurred by Executive which are related to the performance of
Executive's duties, subject to timely submission by Executive of payment or
reimbursement requests and appropriate documentation, in accordance with the
Company's reimbursement policies.


Article 4. Termination


4.1.    Termination. Executive's employment hereunder shall terminate upon the
occurrence of any of the following events:


4.1.1.    Immediately upon Executive's death;


4.1.2.    The termination of Executive's employment by the Company for
Disability (as defined below), to be effective immediately upon delivery of
notice thereof;


4.1.3.    The termination of Executive's employment by the Company for Cause (as
defined below), to be effective immediately upon delivery of notice thereof;


4.1.4.    The termination of Executive's employment by the Company without Cause
and not as a result of Executive's death or Disability, to be effective thirty
(30) days after the Company delivers written notice thereof to Executive;


4.1.5.    The termination of Executive's employment by Executive without Good
Reason (as defined below), to be effective thirty (30) days after Executive
delivers written notice thereof from Executive to the Company; or


4.1.6.    The termination of Executive's employment by Executive with Good
Reason (as defined below), to be effective as set forth below.


4.2.    For purposes of this Agreement, the following definitions shall apply:



3

--------------------------------------------------------------------------------




4.2.1.    "Cause" shall mean (i) Executive's continued failure to perform (other
than by reason of death or illness or other physical or mental incapacity) his
duties and responsibilities as assigned by the Chief Executive Officer, Chief
Operating Officer or Board in accordance with Section 1.2 above, which is not
remedied after thirty (30) days' written notice from the Company (if such
failure is susceptible to cure), (ii) a breach by Executive of this Agreement or
any other material written agreement between Executive and the Company, which is
not cured after ten (10) days' written notice from the Company (if such breach
is susceptible to cure), (iii) Executive's gross negligence or willful
misconduct, (iv) Executive's material violation of a material Company policy
(for purposes of this clause, the Company's Code of Business Conduct and Ethics
shall be deemed a material Company policy), which is not cured after ten (10)
days' written notice from the Company (if such violation is susceptible to
cure), (v) fraud, embezzlement or other material dishonesty with respect to the
Company, (vi) conviction of a crime constituting a felony (which shall not
include any crime or offense related to traffic infractions or as a result of
vicarious liability) or conviction of any other crime involving fraud,
dishonesty or moral turpitude or (vii) failing or refusing to cooperate, as
reasonably requested in writing by the Company, in any internal or external
investigation of any matter in which the Company has a material interest
(financial or otherwise) in the outcome of the investigation.


4.2.2.    "Change-in-Control of the Company" shall be deemed to have occurred
only if any of the following events occur:


(i)The acquisition by an individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the "Exchange Act")) (a "Person") of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 30% or more of either (a)
the then outstanding shares of common stock of the Company (the "Outstanding
Company Common Stock") or (b) the combined voting power of the then outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the "Outstanding Company Voting Securities"); provided, however, that
for purposes of this section, the following acquisitions shall not constitute a
Change of Control: (A) any acquisition directly from the Company, (B) any
acquisition by the Company, (C) any acquisition by any employee benefit plan (or
related trust) sponsored or maintained by the Company or any corporation
controlled by the Company, or (D) any acquisition pursuant to a transaction
which satisfies the criteria set forth in clauses (a) and (b) of Section
4.2.2(iii); or


(ii)Individuals who, as of the Effective Date, constitute the Board (the
"Incumbent Board") cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the Effective Date whose election, or nomination for election by the Company's
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or


(iii)Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the operating assets of the Company
(a "Business Combination"), in each case, unless, following such Business
Combination, (a) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
Business Combination beneficially own,

4

--------------------------------------------------------------------------------




directly or indirectly, more than 40% of, respectively, the then­ outstanding
shares of common stock (or other equity interests, in the case of an entity
other than a corporation), and the combined voting power of the then-outstanding
voting securities of the corporation or other entity resulting from such
Business Combination (which as used in this section shall include, without
limitation, a corporation or other entity which as a result of such transaction
owns all or substantially all of the Company's assets either directly or through
one or more subsidiaries) in substantially the same proportions as their
ownership immediately prior to such Business Combination of the Outstanding
Company Common Stock and Outstanding Company Voting Securities, as the case may
be, and (b) no Person (excluding any corporation or other entity resulting from
such Business Combination or any employee benefit plan (or related trust) of the
Company or such corporation resulting from such Business Combination)
beneficially owns, directly or indirectly, 30% or more of, respectively, the
then outstanding shares of common stock (or other equity interests, in the case
of an entity other than a corporation) of the corporation or other entity
resulting from such Business Combination, or the combined voting power of the
then-outstanding voting securities of such corporation or other entity;


provided, however, that as used in Sections 2.1.2, 4.2.6, 4.3 and Article 5, a
"Change-in-Control of the Company" shall be deemed to occur only if any of the
foregoing events occur and such event that occurs is a "change in the ownership
or effective control of a corporation, or a
change in the ownership of a substantial portion of the assets of a corporation"
as defined in Treasury Reg. § 1.409A-3(i)(5).


4.2.3.    "Date of Termination" shall mean the date of Executive's "separation
from service" with the Company, as determined under Treasury Reg. § 1.409A-1(h).


4.2.4.    "Disability" shall mean either (i) that Executive is unable to engage
in any substantial gainful activity by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, or (ii)
that Executive is by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than three months under the Company's accident
and health plan. Executive will be deemed disabled if either determined to be
totally disabled by the Social Security Administration, or if determined to be
disabled by the Company or under the Company's disability insurance program,
provided that such determination complies with the above definition; provided,
however that no event shall be treated as a Disability unless it qualifies as a
disability for purposes of Section 409A.


4.2.5.    "Good Reason" shall mean any material breach of this Agreement by the
Company or the occurrence of any one or more of the following without
Executive's prior express written consent: (i) a material diminution in
Executive's authority, duties or responsibility from those in effect as of the
Effective Date; (ii) a material diminution in Executive's Base Salary as in
effect on the Effective Date or as may be increased from time to time, other
than a reduction which is part of an across-the board proportionate reduction in
the salaries of all senior executives of the Company imposed because the Company
is experiencing financial hardship (provided such reduction is not more than
twenty percent (20%) and does not continue for more than twelve (12) months);
and (iii) a material change in Executive's office location (it being agreed that
as of the Effective Date such office location shall be deemed to be Burlington,
Massachusetts); provided, however, that a termination for Good Reason by
Executive can occur only if (a) Executive has given the Company a written notice
of the existence of a condition giving rise to Good Reason within ninety (90)
days after the initial occurrence of the condition giving rise to Good Reason
and (b) the Company has not cured the condition giving rise to Good Reason
within thirty (30) days after receipt of such notice. A termination for Good
Reason shall occur thirty (30) days after the end of

5

--------------------------------------------------------------------------------




such thirty (30) day cure period.


4.2.6.    A "Potential Change-in-Control Period" shall be deemed to exist (i)
commencing upon the date on which the Company shall have announced that it has
entered into a merger, acquisition or similar agreement, the consummation of
which would result in the occurrence of a Change-in-Control of the Company and
ending on the earlier of (a) the date on which the transaction governed by such
agreement has been consummated or (b) the Company shall have announced that it
has terminated such agreement, or (ii) commencing on the date on which any
Person shall publicly announce an intention to take actions which if consummated
would constitute a Change-in-Control of the Company and ending on the earlier of
(a) the date on which such actions have caused the consummation of a
Change-in-Control of the Company or (b) such Person shall publicly announce the
termination of its intentions to take such actions.


4.2.7.    "Ration Percentage" shall mean the amount, expressed as a percentage,
equal to the number of days in the then current fiscal year through the Date of
Termination, divided by three hundred and sixty-five (365).


4.2.8.    "Termination Bonus Amount" shall mean the greater of (i) Executive's
highest Annual Incentive Bonus earned in the two most recent full fiscal years
preceding the Date of Termination, or (ii) One Hundred percent (100%) of
Executive's Base Salary in effect as of the Date of Termination.


4.3.    Adjustments Upon Termination.


4.3.1.    Death or Disability. If during the Term, Executive's employment with
the Company terminates pursuant to Section 4.1.1 or Section 4.1. 2, subject to
the general release requirement in Section 4.5, the Company shall pay to
Executive or Executive's heirs, successors or legal representatives, as the case
may be, Executive's Base Salary in effect as of the date Executive's employment
with the Company terminates (less, in the case of a termination of employment as
a result of Disability, the amount of any payments made to Executive under any
long-term disability plan of the Company). Such payments shall be made in
accordance with Section 3.1 over the 12-month period that commences on the Date
of Termination; provided that if termination of employment due to death or
Disability occurs within twelve (12) months after a Change-in-Control of the
Company, the total of such payments shall be made in a lump sum within thirty
(30) days following the Date of Termination. Notwithstanding any provision to
the contrary in any Company stock plan, or under the terms of any grant, award
agreement or form for exercising any right under any such plan, any stock
options, restricted stock awards, restricted stock unit awards, stock
appreciation rights or other equity participation rights held by Executive as of
the date of death or Disability shall become exercisable or vested, as the case
may be, with respect to all time-based awards as to an additional number of
shares equal to the number that would have been exercisable or vested as of the
end of the twelve (12) month period immediately following the Date of
Termination, but all performance-based vesting awards that have not vested as of
such Date of Termination shall
be forfeited as of such date.


4.3.2    With Cause or Without Good Reason. If Executive's employment with the
Company terminates pursuant to Section 4.1.3 or Section 4.1.5, (i) all payments
and benefits provided to Executive under this Agreement shall cease as of the
Date of Termination, except that Executive shall be entitled to any amounts
earned, accrued or owing but not yet paid under Section 3.1 and any benefits due
in accordance with the terms of any applicable benefit plans and programs of the
Company and (ii) all vesting of all stock options, restricted
stock awards, restricted stock unit awards, stock appreciation rights or other
equity participation rights then held by Executive shall immediately cease as of
the date Executive's employment with the Company terminates.


4.3.3.    Without Cause or with Good Reason Other than during a Potential
Change-in-Control Period or After a Change-in-Control of the Company. If
Executive's employment with the Company terminates pursuant to Section 4.1.4 or
Section 4.1.6, other than during a Potential Change-in-Control period or within
twelve (12) months after a Change­ in-Control of the Company, subject to the
general release requirement in

6

--------------------------------------------------------------------------------




Section 4.5:


(i)    unless otherwise required by law to be paid on a different date, within
thirty (30) days following the Date of Termination, the Company shall pay
Executive in a lump sum in cash the sum of (a) any accrued but unpaid Base
Salary through the Date of Termination, plus (b) the Annual Incentive Bonus for
the fiscal year preceding the fiscal year in which the Date of Termination
occurs, if earned and unpaid, plus (c) any accrued but unused vacation pay;


(ii)    the Company shall pay Executive, as severance pay, his Base Salary in
effect as of the Date of Termination in accordance with Section 3.1 for twelve
(12) months after the Date of Termination; the first installment will be paid in
accordance with the Company's usual payroll practices beginning in the payroll
period first beginning after the date the release of claims described in Section
4.5 becomes effective, provided however, if the sixty (60) day deadline
described in Section 4.5 crosses into a subsequent tax year, no payment will be
made before the first business day of the subsequent tax year;


(iii)    the Company shall pay Executive the Annual Incentive Bonus for the year
in which the Date of Termination occurred, in the amount of Executive's Target
Bonus multiplied by the applicable actual plan payout factor and pro rated by
the number of months Executive was employed by the Company during the year of
the Date of Termination; provided, however, that any individual performance
component of such payout factor shall be determined by the Chief Executive
Officer (or if required by applicable laws, rules or regulations, including the
rules of the plan, by the Compensation Committee); and provided further, that
such Annual Incentive Bonus will be paid only if the Company pays bonuses, on
account of the year in which the Date of Termination occurred, to Executive
Officers who remain employed with the Company and will be paid in a lump sum on
or about the date on which the Company pays bonuses to Executive Officers who
remain employed with the Company but, if at all, no later than December 31 of
the year following the year in which the Date of Termination occurred;


(iv)if Executive is eligible to receive and elects to continue receiving any
group medical, dental and vision insurance coverage under COBRA, the Company
shall reimburse the monthly COBRA premium in an amount equal to the portion of
such premium that the Company pays on behalf of active and similarly situated
employees receiving the same type of coverage until the earlier of (a) the end
of the twelve (12) month period following the Date of Termination or (b) the
date on which Executive becomes eligible to receive group medical, dental and
vision insurance benefits from another employer that are substantially
equivalent to those provided by the Company as of the Date of Termination
(Executive agrees to notify the Company in writing promptly upon becoming
eligible to receive such group medical, dental and vision insurance from another
employer);


(v)    the Company shall provide Executive, at the Company's sole cost, with
executive outplacement assistance in accordance with the Company's then-current
executive outplacement program, provided that no outplacement benefits shall be
provided after the end of the first calendar year following the calendar year in
which the Date of Termination occurs;


(vi)    notwithstanding any provision to the contrary in any Company stock plan,
or

7

--------------------------------------------------------------------------------




under the terms of any grant, award agreement or form for exercising any right
under any such plan, any stock options, restricted stock awards, restricted
stock unit awards, stock appreciation rights or other equity participation
rights held by Executive as of the Date of Termination shall become exercisable
or vested, as the case may be, with respect to all time-based vesting awards as
to an additional number of shares equal to the number that would have been
exercisable or vested as of the end of the twelve (12) month period immediately
following the Date of Termination, but all performance-based vesting awards that
have not vested as of the Date of Termination shall be forfeited as of such date
except that if the Date of Termination takes place after December 31 of a
calendar year during the Term but prior to the computation of Return on Equity
(as defined in the applicable grant agreement) with respect to such calendar
year, a determination will be made as to the additional number of shares, if
any, to be vested as a result of such ROE computation, prior to the forfeiture
of the remaining unvested shares; and


(vii)    Executive shall be entitled to exercise any such options or other
awards or equity participation rights until the earlier of (a) 12 months after
the Date of Termination and (b) the expiration date, if any, of such options,
other awards or equity participation rights, but all performance­ based vesting
awards that have not vested as of the Date of Termination shall be forfeited as
of such date. No other payments or benefits shall be due under this Agreement to
Executive, but Executive shall be entitled to any benefits accrued or earned in
accordance with the terms of any applicable benefit plans and programs of the
Company.


4.3.4.    Without Cause or with Good Reason After a Change-in-Control of the
Company. If, within twelve (12) months after a Change-in-Control of the Company,
Executive shall terminate Executive's employment pursuant to Section 4.1.6 or
the Company shall terminate Executive's employment pursuant to Section 4.1.4,
then in any such event, subject to the general release requirement in Section
4.5:


(i)    unless otherwise required by law to be paid on a different date, the
Company shall pay Executive the following amounts as severance pay (without
regard to the provisions of any benefit plan) in a lump sum in cash within ten
(10) business days after the release of claims described in Section 4.5 becomes
effective, provided however, if the sixty (60) day deadline described in Section
4.5 crosses into a subsequent tax year, no payment will be made before the first
business day of the subsequent tax year:


(a)
the sum of (A) Executive's accrued but unpaid Base Salary through the Date of
Termination, plus (B) the Annual Incentive Bonus for the fiscal year preceding
the fiscal year in which the Date of Termination occurs, if earned and unpaid,
plus (C) the product of (1) Executive's Termination Bonus Amount, and (2) the
Pro Ration Percentage, plus (D) any accrued but unused vacation pay; and



(b)
the amount equal to one and a half (1.5) times the sum of (A) Executive's Base
Salary in effect as of the Date of Termination, plus (B) Executive's Termination
Bonus Amount.

\
(ii)    if Executive is eligible to receive and elects to continue receiving any
group medical, dental and vision insurance coverage under COBRA, the Company
shall reimburse the monthly COBRA premium (on a fully grossed up basis, if such
reimbursement is taxable to Executive) in an amount equal to the portion of such
premium that the Company pays on behalf of active and similarly situated
employees

8

--------------------------------------------------------------------------------




receiving the same type of coverage until the earlier of (a) the end of the
eighteen (18) month period following the Date of Termination or (b) the date on
which Executive becomes eligible to receive group medical, dental and vision
insurance benefits from another employer that are substantially equivalent
(including, without limitation, equivalent as to benefits, premiums and co-pay
amounts) to those provided by the Company as of the Date of Termination
(Executive agrees to notify the Company in writing promptly upon becoming
eligible to receive such group medical, dental and vision insurance from another
employer);


(iii)    notwithstanding anything to the contrary in the applicable stock option
or restricted stock unit agreement, the exercisability of all outstanding stock
options, restricted stock awards, restricted stock unit awards, stock
appreciation rights and other equity participation rights then held by Executive
with respect to the common stock of the Company (or securities exchanged for
such common stock in connection with the Change-in-Control of the Company) shall
accelerate in full and Executive shall be entitled to exercise any such options
or other awards or equity appreciation rights until eighteen (18) months after
the Date of Termination; and


(iv)    the Company shall provide Executive, at the Company's sole cost, with
executive outplacement assistance in accordance with the Company's then-current
executive outplacement program, provided that no outplacement benefits shall be
provided after the end of the second calendar year following the calendar year
in which the Date of Termination occurs.


4.4.    Section 409A.


4.4.1.    Payments to Executive under this Article 4 shall be bifurcated into
two portions, consisting of a portion that does not constitute "nonqualified
deferred compensation" within the meaning of Section 409A of the Code and a
portion that does constitute nonqualified deferred compensation, treating each
amount to be paid or benefit to be provided as a separate identified payment for
purposes of Section 409A. Payments hereunder shall first be made from the
portion, if any, that does not consist of nonqualified deferred compensation
until it is exhausted and then shall be made from the portion that does
constitute nonqualified deferred compensation. However, if Executive is a
"specified employee" as defined in Section 409A(a)(2)(B)(i) of the Code, to the
extent required by Section 409A of the Code, the commencement of the delivery of
any such payments that constitute nonqualified deferred compensation will be
delayed to the date that is six (6) months and one (1) day after Executive's
Date of Termination (the "Earliest Payment Date"). Any payments that are delayed
pursuant to the preceding sentence shall be paid on the Earliest Payment Date.
The determination of whether, and the extent to which, any of the payments to be
made to Executive hereunder are nonqualified deferred compensation shall be made
after the application of all applicable exclusions under Treasury Reg. §
1.409A-1(b)(9). Any payments that are intended to qualify for the exclusion for
separation pay due to involuntary separation from service set forth in Treasury
Reg. § 1.409A-1(b)(9)(iii) must be paid no later than the last day of the second
taxable year of Executive following the taxable year of Executive in which the
Date of Termination occurs.


4.4.2.    The parties acknowledge and agree that the interpretation of Section
409A of the Code and its application to the terms of this Agreement are
uncertain and may be subject to change as additional guidance and
interpretations become available. Anything to the contrary herein
notwithstanding, all benefits or payments provided by the Company to Executive
that would be deemed to constitute "nonqualified deferred compensation" within
the meaning of Section 409A of the Code are intended to comply with Section 409A
of the Code. If, however, any such benefit or payment is deemed to not comply
with Section 409A of the Code, the Company and Executive agree to renegotiate in
good faith any such benefit or payment (including, without limitation, as to the
timing of any severance payments payable hereof) so

9

--------------------------------------------------------------------------------




that either (i) Section 409A of the Code will not apply or (ii) compliance with
Section 409A of the Code will be achieved; provided, however, that an{ deferral
of payments or other benefits shall be only for such time period as may be
required to comply with Section 409A; and provided, further, that payments or
other benefits that occur as a result of the application of this section shall
themselves comply with Section 409A of the Code.


4.5.    General Release. In order to be eligible to receive any of the salary or
benefits under Sections 4.3.1, 4.3.3, 4.3.4 or 4.3.5, Executive (or his personal
representative, if applicable) shall be required to execute and deliver to the
Company and allow to become effective and unrevoked, within sixty (60) days
after the Date of Termination or such shorter period as the Company then
provides, a general release of claims against the Company, excluding any claims
concerning the Company's obligations under this Agreement, in a form provided by
and reasonably satisfactory to the Company which shall contain a release of
claims by Executive substantially in the form attached hereto as Exhibit A, and
shall be required to sign by the release deadline specified above such other
agreements as executive employees of the Company are generally required to sign
if Executive shall not have already done so, provided, however, that such other
agreements do not cause any changes to the provisions herein or in any
restricted stock, restricted stock unit, stock option or similar compensatory or
benefit agreement between Executive and the Company. The Company shall have no
other liability or obligation under this Agreement to Executive's executors,
legal representatives, administrators, heirs or assigns or any other person
claiming under or through Executive.


Article 5. Non-Competition and Non-Solicitation


5.1.    Non-Competition and Non-Solicitation. Executive acknowledges the highly
competitive nature of the businesses of the Company and accordingly agrees that
while Executive is employed by the Company and for a period of the longer of (i)
one year after the Date of Termination, in the case of a termination other than
during a Potential Change-in­ Control Period or within 12 months after a
Change-in-Control of the Company, and (ii) 18 months after the Date of
Termination in the case of a termination during a Potential Change-in­ Control
Period or within 12 months after a Change-in-Control of the Company:


5.1.1.    Executive will not perform services for or own an interest in (except
for investments of not more than five percent (5%) of the equity interest in a
company or entity in which Executive does not actively participate in
management) any firm, person or other entity that competes or plans to compete
in any geographic area with the Company in the business of the development,
manufacture, promotion, distribution or sale of digital film, video or audio
production tools, including, but not limited to, editing, live sound, broadcast
or newsroom products or automation systems, content-creation tools, media
storage, computer graphics or on-air graphics, or other business or services in
which the Company is engaged or plans (as evidenced by consideration by the
Company's executive staff or by the Board) to engage at the time Executive's
employment with the Company terminates.


5.1.2.    Executive will not directly or indirectly assist others in engaging in
any of the activities in which Executive is prohibited to engage by Section
5.1.1.


5.1.3.    Executive will not directly or indirectly either alone or in
association with others (i) solicit or employ, or permit any organization
directly or indirectly controlled by Executive to solicit or employ, any person
who was employed by the Company or was engaged as an independent contractor at
any time within six months prior to such solicitation or employment, or (ii)
solicit, hire or engage as an independent contractor, or permit any organization
directly or indirectly controlled by Executive to solicit, hire or engage as an
independent contractor, any person who was employed by the Company or was
engaged as an independent contractor at any time within six months prior to such
solicitation, hiring or engagement or (iii) solicit, or permit any organization
directly or indirectly controlled by Executive, to solicit any person who is an
employee of the Company to leave the employ of the Company.



10

--------------------------------------------------------------------------------




5.1.4.    Executive will not directly or indirectly either alone or in
association with others solicit, or permit any organization directly or
indirectly controlled by Executive to solicit, any current or future customer or
supplier of the Company to cease doing business in whole or in part with the
Company or otherwise adversely modify his, her or its business relationship with
the Company.


5.2.    Reasonableness of Restrictions. It is expressly understood and agreed
that (i) although Executive and the Company consider the restrictions contained
in this Article 5 to be reasonable, if a final judicial determination is made by
a court of competent jurisdiction that the time or territory or any other
restriction contained in this Article 5 is unenforceable, such restriction shall
not be rendered void but shall be deemed to be enforceable to such maximum
extent as such court may determine or indicate to be enforceable and (ii) if any
restriction contained in this Agreement is determined to be unenforceable and
such restriction cannot be amended so as to make it enforceable, such finding
shall not affect the enforceability of any other restrictions contained herein.


5.3.    Remedies for Breach. Executive acknowledges and agrees that the
Company's remedies at law for a breach or threatened breach of any of the
provisions of this Article 5 would be inadequate and, in recognition of this
fact, Executive agrees that, in the event of such a breach or threatened breach,
in addition to any remedies at law, the Company, without posting any bond, shall
be entitled to obtain equitable relief in the form of specific performance,
temporary restraining orders, temporary or permanent injunctions or any other
equitable remedy which may then be available. Executive further agrees that, if
he violates the provisions of Article 5, he will continue to be held by the
restrictions set forth in Article 5 until an aggregate period equal to the
period of restriction in Section 5.1 has expired without any violation. In
addition, in the event of a breach of Article 5 which is not remedied after ten
(10) days' written notice from the Company (if such breach is susceptible to
cure), whether or not Executive is employed by the Company, the Company shall
cease to have any obligations to make payments to Executive under this Agreement
(except for payments, if any, earned prior to such breach).


Article 6. Non-Disclosure and Assignment of Inventions


6.1.    Confidential Information.


6.1.1.    Executive agrees that all information and know-how, whether or not in
writing, concerning (i) the Company's business or financial affairs, (ii) the
Company's research and development or investigation activities, and (iii) the
business relations and affairs of any of the Company's clients, customers,
vendors and suppliers, that is not generally known to the public, industry or
trade (collectively, "Confidential Information") is and will be the exclusive
property of the Company. Examples of Confidential Information include, but are
not limited to, trade secrets, inventions, products, processes, methods,
techniques, formulas, compositions, projects, developments, plans, research
data, financial data, personnel data of other employees, computer programs, and
customer and supplier lists. Executive will not at any time, either during or
after his employment with the Company, disclose any Confidential Information to
others outside the Company except when he is required to do so in the
performance of .is duties for the Company (and provided Executive has signed an
appropriate confidentiality agreement with such third party), or as required by
law, or use any Confidential Information for any unauthorized purposes without
obtaining prior written approval by an officer of the Company unless and until
such Confidential Information has become public knowledge without fault by
Executive, whether directly or indirectly.


6.1.2.    Executive agrees that all files, letters, memoranda, notes, reports,
records, data, sketches, drawings, program listings, or other written,
photographic and tangible material, as well as material in electronic form,
containing Confidential Information, whether created by Executive or others,
that comes into Executive's custody or possession, is the Company's exclusive
property that Executive will use only in the performance of his duties for the
Company. Executive will deliver to the Company all of these materials and all
other Company tangible property and property in electronic form in his custody
or possession, upon the earlier of (i) a request by

11

--------------------------------------------------------------------------------




the Company or (ii) termination of his employment. After Executive delivers
these materials, he will not retain any records or copies of these materials.


6.1.3.    Executive agrees that his obligation (i) not to disclose or use
Confidential Information and (ii) to return the Company's tangible property and
property in electronic form, also extends to Confidential Information, tangible
property and property in electronic form of the Company's clients, customers,
vendors and suppliers and other third parties who may have disclosed or
entrusted the same to the Company or to Executive in the course of the Company's
business.


6.2.    Inventions.


6.2.1.    The term "lnvention(s)" in this Agreement means any new or useful art,
discovery, improvement, development or invention, whether or not patentable and
whether or not in tangible form, and all related know-how, designs, maskworks,
trademarks, formulae, processes, manufacturing techniques, trade secrets, ideas,
artwork, software or other copyrightable or patentable works, including all
rights to obtain, register, perfect and enforce these proprietary interests.
Executive will make full and prompt disclosure to the Company of all Inventions,
whether patentable or not, that are created, made, conceived or reduced to
practice by him or under his direction or jointly with others during his
employment by the Company, whether or not during normal working hours or on the
premises of the Company.
6.2.2.    Executive agrees to assign, and does hereby grant and assign, to the
Company (or its designee(s)) all his right, title and interest in and to all
Inventions and all related patents, patent applications, copyrights and
copyright applications, that he solely or jointly conceives or has conceived,
develops or has developed, or reduces or has reduced to practice, during the
period of his employment with the Company. This Section 6.2.2 does not apply to
Inventions that do not relate to the present or planned business or research and
development of the Company and that are made and conceived by Executive not
during normal working hours, not on the Company's premises and not using the
Company's tools, devices, equipment or Confidential Information. Executive
acknowledges that if a court of competent jurisdiction determines that the
assignment of certain classes of inventions is unenforceable, this Section 6.2.2
will be interpreted not to apply to any invention that a court rules and/or the
Company agrees falls within such classes (a "Non-Assignable Invention"). If the
Company determines that a Non-Assignable Invention could be made assignable if
certain defects were corrected, Executive agrees to cooperate fully with the
Company, both during and after his employment with the Company, to correct such
defects.


6.2.3.    Executive agrees to cooperate fully with the Company, both during and
after his employment with the Company, on the procurement, maintenance and
enforcement of all intellectual property rights, including but not limited to
copyrights and patents (both in the U.S. and foreign countries), relating to
Inventions. Executive agrees to sign all papers, including, but not limited to,
copyright applications, patent applications, declarations, oaths, formal
assignment of priority rights and powers of attorney, that the Company may deem
necessary or desirable in order to protect its rights and interests in any
Inventions assigned by Executive to the Company pursuant to Section 6.2.2 above
or otherwise.


6.2.4.    Prior to the Effective Date, Executive shall deliver to the Company,
and the Company shall acknowledge receipt signed by an officer of the Company (a
copy of which shall be returned to Executive) of, a list describing all
inventions, original works of authorship, developments, improvements and trade
secrets that were made by Executive prior to the Effective Date (collectively
referred to as "Prior Inventions") that belong to Executive, and that Executive
has not assigned to the Company. If no such list is delivered prior to the
Effective Date, Executive represents that he does not have any Prior Inventions.
If in the course of his employment with the Company, Executive incorporates or
has incorporated into a Company product, process or machine a Prior Invention
that he owns or that he has an interest in, Executive hereby grants to the
Company a nonexclusive, royalty-free, irrevocable, perpetual, worldwide license
to make, have made, modify, use and sell this Prior Invention as part of or in
connection with such product, process or machine.



12

--------------------------------------------------------------------------------




6.3.    Other Agreements. Executive hereby represents that, except as he has
disclosed in writing to the Company, he is not bound by the terms of any
agreement with any previous employer or other party to refrain from competing,
directly or indirectly, with the business of such previous employer or any other
party. Executive represents that his performance of all the terms of this
Agreement and as an employee of the Company does not and will not breach any
agreement to keep in confidence proprietary information, knowledge or data
acquired by Executive in confidence or in trust prior to his employment with the
Company, and Executive shall not disclose to the Company or induce the Company
to use any confidential or proprietary information or material belonging to any
previous employer or others.


6.4.    United States Government Obligations. Executive acknowledges that the
Company from time to time may have agreements with other persons or with the
United States government, or agencies of the United States government, that
impose obligations or restrictions on the Company regarding inventions made
during the course of work under this agreements or regarding the confidential
nature of this work. Executive agrees to be bound by all such obligations and
restrictions that are made known to him and to take all action necessary to
discharge the obligations of the Company under these agreements.


Article 7. Miscellaneous


7.1.    Indemnification. Executive shall be entitled to indemnification as set
forth in Article Eleventh of the Company's Certificate of Incorporation, a copy
of which has been provided to Executive. A directors' and officers' liability
insurance policy (or policies) shall be kept in place, during the Term of this
Agreement and thereafter until at least the fourth anniversary of the date the
Agreement is terminated for any reason, providing coverage to Executive that is
no less favorable to her in any respect (including, without limitation, with
respect to scope, exclusions, amounts and deductibles) than the coverage then
being provided to any other present or former officer or director of the
Company.


7.2.    No Mitigation. The Company agrees that, except as specifically set forth
in Section 4.3.3(iv) and Section 4.3.4(ii) regarding COBRA premium
reimbursement, (i) if Executive's employment is terminated during the term of
this agreement, Executive is not required to seek other employment or to attempt
in any way to reduce any amounts payable to Executive by the Company and (ii)
the amount of any payment provided hereunder shall not be reduced by any
compensation earned by Executive.


7.3.    Right to Offset. To the extent not prohibited by applicable law and
addition to any other remedy, the Company has the right but not the obligation
to offset any amount that Executive owes the Company against any amounts due
Executive under this Agreement.


7.4.    Obligation of Successors. Any successor to substantially all of the
Company's assets and business, whether by merger, consolidation, purchase of
assets or otherwise, shall succeed to the rights and obligations of the Company
hereunder, specifically including any rights to enforce the restrictive
covenants of this Agreement. As used in this Agreement, "Company" shall mean the
Company as defined above and any successor to substantially all of its assets
and business or which otherwise becomes bound by all the terms and provisions of
this Agreement by operation of law.


7.5.    Notice. All notices required or permitted hereunder shall be in writing
and deemed effectively given (i) when delivered in person, (ii) on the third
business day after mailing by registered or certified mail, postage prepaid,
(iii) on the next business day after delivery to an air courier for next day
delivery, paid by the sender, or (iv) when sent by facsimile provided (a)
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party and (b) notice is sent to the recipient during
the recipient's normal business hours (9:00 a.m. to 5:00 p.m. or if sent after
such hours, as of commencement of the next business day), in all cases addressed
to the other party hereto as follows:



13

--------------------------------------------------------------------------------




(a)
If to the Company:



Avid Technology, Inc.
75 Network Drive
Burlington, MA 01803
Attention: General Counsel
Facsimile: (978) 548-4639


(b)
If to Executive, at the latest address on the personnel records of the Company



or at such other address or addresses as either party shall designate to the
other in accordance with this section.


7.6.    Survival. The respective rights and obligations of the parties under
this Agreement shall survive any termination of Executive's employment to the
extent necessary to the intended preservation of such rights and obligations.
Notwithstanding the termination of this Agreement or Executive's services
hereunder for any reason, Article 5 shall survive any such termination.


7.7.    Complete Agreement: Amendments. This Agreement constitutes the entire
agreement between the parties with respect to the subject matter hereof and
supersedes any and all prior agreements between the parties with respect to the
subject matter hereof. This Agreement may not be modified or amended except upon
written amendment approved by the Compensation Committee, and executed by a duly
authorized officer of the Company and by Executive. No waiver by either party
hereto al any time of any breach by the other party hereto of, or compliance
with, any condition or provision of this Agreement to be performed by such other
party shall be deemed a waiver of similar or dissimilar provisions or conditions
at the same or at any time prior or subsequent time. Notwithstanding the
foregoing, the Company may unilaterally modify or amend this Agreement if such
modification or amendment is approved by the Compensation Committee and made to
all other executive employment agreements entered into between the Company and
its then-current Executive Officers.


7.8.    Applicable Law and Forum. This Agreement shall be interpreted in
accordance with the laws of the Commonwealth of Massachusetts (without reference
to the conflicts of laws provisions thereof). Any action, suit or other legal
proceeding arising under or relating to any provision of this Agreement or
Executive's employment must be commenced only in a court of the Commonwealth of
Massachusetts (or, if appropriate, a federal court located within the
Commonwealth of Massachusetts), and the Company and Executive each consent to
the jurisdiction of such a court. With respect to any such court action, the
Parties hereto (a) submit to the personal jurisdiction of such courts; (b)
consent to service of process by the means specified under Section 7.5; and (c)
waive any other requirement (whether imposed by statute, rule of court, or
otherwise) with respect to personal jurisdiction, inconvenient forum, or service
of process.


7..9.    Waiver of Jury Trial. TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW
THAT CANNOT BE WAIVED, THE PARTIES HEREBY WAIVE, AND COVENANT THAT THEY WILL NOT
ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE), ANY RIGHT TO TRIAL BY
JURYINANY ACTION, SUIT OR OTHER PROCEEDING ARISING IN WHOLE OR INPART UNDER OR
IN CONNECTION WITH THIS AGREEMENT OR THE RELEASE T CONTEMPLATES, WHETHER NOW
EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING INCONTRACT, TORT OR
OTHERWISE, THE PARTIES AGREE THAT ANY PARTY MAY FILE A COPY OF TIDS PARAGRAPH
WITH ANY COURT AS WRITTEN EVIDENCE OF THE KNOWING, VOLUNTARY AND BARGAINED-FOR
AGREEMENT AMONG THE PARTIES IRREVOCABLY TO WAIVE THEIR RIGHTS TO TRIAL BY JURY N
ANY PROCEEDING WHATSOEVER BETWEENTHEM RELATING TO TH S AGREEMENT OR TO ANY OF
THE MATTERS CONTEMPLATED UNDER TH S AGREEMENT, RELATING TO EXECUTIVE'S
EMPLOYMENT, OR COVERED BY THE CONTEMPLATED RELEASE.


7.10.    Severability.    If any non-material provision of this Agreement shall
be held invalid or

14

--------------------------------------------------------------------------------




unenforceable, it shall be deemed to be deleted or qualified so as to be
enforceable or valid to the maximum extent permitted by law, and the remaining
provisions shall continue in full force and effect.


7.11.    Binding Effect. This Agreement shall inure to the benefit of and be
binding upon the parties hereto and their respective heirs, executors,
administrators, legal representatives, successors, assigns and personal
representatives, except that the duties, responsibilities and rights of
Executive under this Agreement are of a personal nature and shall not be
assigned or delegated in whole or in part by Executive, except to the extent
that the rights of Executive hereunder may be enforceable by his heirs,
executors, administrators or legal representatives. If Executive should die
while any amounts would still be payable to Executive hereunder if Executive had
continued to live, all such amounts, unless otherwise provided herein, shall be
paid in accordance with the terms of this Agreement to Executive's devisee,
legatee or other designee or, if there be no such designee, to Executive's
estate.


7.12.    Captions. Captions of sections have been added only for convenience and
shall not be deemed to be a part of this Agreement.


7.13.    Withholding. The Company may withhold from any amounts payable under
this Agreement such federal, state, local or foreign taxes as shall be required
to be withheld pursuant to any applicable law or regulation.


7.14.    Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one in the same instrument.


7.15.    Non-Disparagement. Executive will not disparage the Company or any of
its directors, officers, agents or employees or otherwise take any action which
could reasonably be expected to adversely affect the reputation of the Company
or the personal or professional reputation of any of the Company's directors,
officers, agents or employees. Nothing in this paragraph will prevent Executive
from disclosing any information to his attorneys or in response to a lawful
subpoena or court order requiring disclosure of information.


7.16.    Further Assurances. Each party agrees to furnish and execute additional
forms and documents, and to take such further action, as shall be reasonable and
customarily required in connection with the performance of this Agreement or the
payment of benefits hereunder. In addition, following the termination of
Executive's employment with the Company, Executive shall reasonably cooperate
with the Company to effect a smooth transition with respect to any activities
Executive engaged in on behalf of the Company, at the Company's behest, and
otherwise in the conduct of Executive's activities as an employee of the
Company, including, without limitation, providing the Company with (or directing
the Company to the location of) business records and other information relating
to the Company's business.


IN WITNESS WHEREOF, the undersigned have duly executed and delivered this
Executive Employment Agreement as of the date first above written.


Avid Technology, Inc.


By:     /s/ Kirk Arnold     
Name:    Kirk Arnold
Title:    Executive Vice President and Chief Operating Officer


/s/ James Vedda
James Vedda



15

--------------------------------------------------------------------------------






Exhibit A


Release provision pursuant to Section 4.5 of the Executive Employment
Agreement1 




In consideration of the payment of the severance benefits, which Executive
acknowledges he would not otherwise be entitled to receive, Executive hereby
fully, forever, irrevocably and unconditionally releases, remises and discharges
the Company, its officers, directors, stockholders, corporate affiliates,
subsidiaries, parent companies, agents and employees (each in their individual
and corporate capacities, and collectively referred to hereinafter as the
"Released Parties") from any and all claims, charges, complaints, demands,
actions, causes of action, suits, rights, debts, sums of money, costs, accounts,
reckonings, covenants, contracts, agreements, promises, doings, omissions,
damages, executions, obligations, liabilities, penalties and expenses (including
attorneys' fees and costs), of every kind and nature that Executive ever had or
now has against any or all of the Released Parties, whether existing or
contingent, known or unknown, including but not limited to: any and all claims
arising out of or relating to Executive's employment with and/or separation from
any of the Released Parties or arising out of his relation in any capacity to
any of the Released Parties; any and all claims under any Federal, state, or
local constitution, law, or regulation; any and all claims for discrimination,
harassment, or retaliation (including claims of age discrimination under the Age
Discrimination in Employment Act, 29 U.S.C. §621 et seq. or any other law
prohibiting age discrimination); any and all common law claims including, but
not limited to, actions in defamation, intentional infliction of emotional
distress, misrepresentation, fraud, wrongful discharge, and breach of contract;
and any and all claims to any non-vested ownership interest in the Company,
contractual or otherwise. This release is intended to be all encompassing and to
act as a full and total release of all claims, whether specifically enumerated
above or not, that Executive may have or have had against any or all of the
Released Parties up to the date Executive signs this Agreement, but nothing in
this Agreement prevents Executive from filing a charge with, cooperating with,
or participating in any proceeding before the Equal Employment Opportunity
Commission or a state fair employment practices agency (except that Executive
acknowledges that he may not be able to recover any monetary benefits in
connection with any such claim, charge or proceeding and provided further,
however, that nothing herein is intended to be construed as releasing the
Company from any obligation set forth in this Agreement.


Executive acknowledges that he has been given at least twenty-one (21) days to
consider this Agreement and that the Company advised him to consult with any
attorney of his own choosing prior to signing this Agreement. Executive further
acknowledges that he may revoke this Agreement for a period of seven (7) days
after the execution of this Agreement, and the Agreement shall not be effective
or enforceable until the expiration of this seven (7) day revocation period.
Executive understands and agrees that by entering into this Agreement he is
waiving any and all rights or claims he might have under the Age Discrimination
in Employment Act, as amended by the Older Workers Benefit Protection Act, and
that he has received consideration beyond that to which he was previously
entitled.






____________________________
1    Executive acknowledges that the Company may revise this Exhibit to reflect
changes in law so as to receive a complete release of all releasable claims
(other than to obligations arising under this agreement).






18



16